DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: Applicant’s specification should be updated to reflect the granting of the two parent applications, US Application No. 13/656805 and 13/656866 to US Patent No. 10,681,928 and 10,681929, respectively.  
Appropriate correction is required.

Claim Objections
New Claim 37 is objected to because of the following informalities: the word “process” is capitalized in line 1 and that should be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding new Claims 35-36, Applicant’s specification does not appear to support the limitation of the non-sticking agent and then where such an agent includes lecithin. It is noted that Applicant’s instant and parent specifications disclose the use of lecithin in the food products and coatings/methods but not as a non-sticking agent. Regarding new Claim 37, Applicant’s specification does not appear to support the processing being a continuous process that includes a screw conveyance system. It is noted that Applicant’s parent applications do disclose where the mixer can be a heated screw-type conveyance mixer, but that does not provide support for Applicant’s broader and different claimed limitation about the process in general.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-36, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al. (U.S. Patent Application No. 2004/0219280) in view of Nack et al. (USPA 2011/0183046) and Budd (USPN 4,910,031).
Regarding new Claims 21-23, Green teaches a coated cereal product, where the cereal can be popped corn or other types of cereals (Paragraph 18) and teaches where the popped popcorn product comprises, popped popcorn, and a glass state coating, as Green teaches a crispy snack food comprising a cereal agglomerated by a glass of 
Green teaches the glass of sugar, which is referred to as a strong binder to hold the ingredients together, and thus acts as a coating on at least parts of the cereal, can include more than one type of sugars, and can include maltodextrin, sugar alcohols, and other saccharides, and that these sugars can make up at least 70% of the glass of sugar (Paragraphs 39-40). Therefore, Green teaches a glass of sugar which can be made up of maltodextrin and sugar alcohols and that these sugars make up at least 70% of the glass coating. Therefore, where the glass of sugar includes maltodextrin and sugar alcohols and no sugar per se and in light of the fact that Green teaches desirably savory and low sweetness compositions, it would be reasonably expected for the dextrose equivalent of the coating to be as claimed and be less than about 30.
Green teaches the sugar in the glass of sugar can be one or more of the disclosed sugars and teaches the sugar could be a sugar alcohol, for example, maltitol, or any food-grade short chain carbohydrate which has adhesive properties in aqueous solutions and is capable of forming a brittle matrix under conditions described (Paragraphs 5 and 39). Green teaches that the glass of sugar becomes brittle upon cooling and thus contributes to the crispness or crunchiness of the product, and that the 
Green also teaches that the proportion of the glass of sugar and the ingredients of the snack food affect many aspects of the snack food including taste, crunchiness, appearance or calorie content and a higher proportion of glass of sugar would give a product which has higher calorie content and higher density and it is preferred that there is a good balance between the sugar content and the integrity of the snack food (Paragraph 44).
However, Green does not specifically teach the individual amounts of maltodextrin and sugar alcohol by weight of the coating, or where the sugar alcohol includes isomalt and does not specifically teach the amount of sweetness inhibitor claimed.
Nack teaches a coated and dried snack food product where the coating forms glassy non sticky coatings at room temperature (Paragraph 59), where the final product has a moisture content of 1-4%, where the coating is applied as a hot emulsion of sugars and flavoring and other components, where the preferred sugars include sucrose, lactose, trehalose, maltodextrins, isomalt, maltitol and fructose syrups, and that for savory coatings, a low sweetness sugar composition should be used, and 
Regarding the claimed range of a sweetness inhibitor in the coating, Green in view of Nack do not teach such a limitation. 
However, Budd teaches savory snack foods and improved topped savory snack foods with the use of novel non-sweet, sugar-based binders (Column 1, lines 5-10) and teaches that the high sugar content of a binder composition imparts many beneficial qualities to the improved snack food items (Column 2, lines 38-45). Budd teaches of binder compositions for snack foods having between 20-80% sugars and an amount of a sweetness suppressing agent effective to suppress up to all of the sweet taste of the binder composition, where the amount would varies based on the degree of sweetness suppression desired, and that an effective amount is readily determined by those skill in the art based on the potency of the particular sweetness suppressing agent, the sweetness of the sugar employed, and the degree of sweetness suppression desired in the final product, and teaches where suitable sugars used include maltodextrin and other sugars including polydextrose (Column 3, lines 35-50). Budd teaches that lactisole can be used in a amounts of 0.005 to 0.5% by weight is useful to suppress at least some of the sweetness of sugar-containing compositions (Column 4, lines 10-30), where the disclosed amount of lactisole overlaps with the claimed range. Therefore, based on the teachings of the prior art, it would have been obvious to one of ordinary skill in the art at the time that the invention was made, to have used an amount of lactisole within the claimed range in order to suppress at least some of the sweetness of 
Regarding new Claim 24, Green in view of Nack and Budd teaches of small amounts of fat in the coating to reduce hardness and perceived dryness of the product (Green, Paragraph 40), and teaches the glass of sugar can be about 85% sugars by weight, leaving about 15% for other ingredients. Nack also teaches the coating is a hot emulsion slurry having about 15% oil phase (Paragraph 9). Therefore, the use of an amount of oil within the claimed range would have been obvious to one of ordinary skill in the art at the time that the invention was made, based on the teachings of the prior art and the functionality of a fat or oil in such a coating composition.
Regarding new Claims 25, 26, Green in view of Nack and Budd teach up to 85% sugars in the glass of sugar, where the sugars can include saccharides as set forth above, and Budd specifically teaches polydextrose as a suitable sugar in the glass of sugar. 
Regarding new Claim 27, Green in view of Nack and Budd teaches the use of lecithin as an emulsifier (Green Paragraph 55).  
Regarding new Claims 28-33, Green in view of Nack and Budd are taken as cited above in the rejection of amended Claims 21-27 and teach the claimed coating composition which is a glass of sugars and render obvious the claimed components of sugar alcohol, maltodextrin and oil, as set forth above. Green in view of Nack and Budd teach that the binder has a low viscosity so it mixes in with and coats the cereal readily, where the water content of the binder is preferably from 5% to 60% w/w (Green, Paragraph 11). The prior art may not specifically teach deflavored lecithin, however, 
Regarding new Claims 34-36 and 38-40, Green in view of Nack and Budd are taken as cited above in the rejection of new Claims 21-33 and teach a process for making a coated food product with low-sweetness perception, the process comprising: heating a coating composition comprising sugar alcohol, water, maltodextrin, minor amounts of oil as set forth above.  Green in view of Nack and Budd are taken as cited above and render obvious the claimed coating composition comprising the claimed components. Therefore, the coating or binder is seen to be in a glaze-type state as it is able to be mixed with and coat the cereal components readily.
Additionally, based on the above discussion, and commonality of ingredients used and particular water content, one of ordinary skill in the art would have reasonably expected a comparable viscosity between Applicant’s glaze and the glaze/binder taught by Green in view of Nack and Budd. Green in view of Nack and Budd teach applying the composition to the surface of the food to form the coated food product and cooling the coated product  to facilitate a glass state of the coating composition, as Green teaches that on cooling, the glass of sugar becomes brittle, and thus contributes to the crispness, or crunchiness of the snack food (Paragraphs 39-48). Green in view of Nack .

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al. (U.S. Patent Application No. 2004/0219280) in view of Nack et al. (USPA 2011/0183046) and Budd (USPN 4,910,031), and further in view of Redl et al. (USPA 2010,0233346).
Regarding new Claim 37, Green in view of Nack and Budd are relied upon as above in the rejection of Claim 34 and in combination render obvious the claimed process, and teach mixing the coating composition (Green, Paragraph 30), but does not teach a screw type conveyance system.
Redl teaches a method of preparing a cereal-based bar and teaches of mixing ingredients and teaches that mixing may be formed by continuous mixing devices selected from rotary continuous mixers, twin screw coating mixers or concentric screw mixers (Paragraph 49). Therefore, the use of continuous screw-type mixers would have been obvious to one of ordinary skill in the art at the time that the invention was made to have used a continuous type mixing system such as a screw conveyor-type mixer in order to more efficiently combine the ingredients for the coating.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,681,928. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 21-40 of the instant application recite a food product comprising popped popcorn and a particular coating on the popcorn and associated method, and the reference application recites the substantially popped popcorn product with the same coating including the same range of components claimed.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,681,929. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 21-40 of the instant application recite a food product comprising popped popcorn and a particular coating on the popcorn and associated method, and the reference application recites the substantially same coating including the same range of components claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS

Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	9/21/2021